BRYAN SCHRODER
United States Attorney

KIMBERLY R. SAYERS-FAY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kim.sayers-fay@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   Case No. 3:19-cr-00045-RRB-MMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   FELON IN POSSESSION OF AN
          vs.                               )   EXPLOSIVE
                                            )    Vio. of 18 U.S.C. § 842(i) & 844(a).
  ROBERT ORLEN GRAY III,                    )
                                            )
                          Defendant.        )
                                            )
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about March 17, 2018, within the District of Alaska, the defendant, ROBERT

ORLEN GRAY III, having been convicted of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess and receive an explosive that had been

shipped and transported in and affecting interstate and foreign commerce.


      Case 3:19-cr-00045-RRB-MMS Document 2 Filed 04/25/19 Page 1 of 2
                                       Conviction

   Date           Offense                        Court                    Case No.
9/19/2016   Assault 3                State of Alaska Superior          3KO-16-00036CR
                                     Court, Kodiak

      All of which is in violation of 18 U.S.C. § 842(i) and 844(a).

      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON

s/ Kimberly R. Sayers-Fay
KIMBERLY R. SAYERS-FAY
United States of America
Assistant U.S. Attorney


s/ Bryan Schroder
BRYAN SCHRODER
United States of America
United States Attorney


DATE:        4/23/19




                                       Page 2 of 2

      Case 3:19-cr-00045-RRB-MMS Document 2 Filed 04/25/19 Page 2 of 2
